      Case 1:17-cv-03086-AJN-SDA Document 418 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               3/22/21



  Republic of Turkey,

                             Plaintiff,
                                                                        17-cv-3086 (AJN)
                   –v–
                                                                            ORDER
  Christie’s Inc., et al.,

                             Defendants.


ALISON J. NATHAN, District Judge:
        In light of Dkt. No. 417, the parties are ORDERED to meet and confer and submit a joint

letter by March 29, 2021 informing the Court how many days they anticipate the bench trial will

last and if they will split the trial hours evenly. If the parties have not come to an agreement, the

joint letter shall notify the Court of the parties’ respective positions.

        SO ORDERED.

Dated: March 22, 2021                            __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
